 1   David Krieger, Esq.
     Nevada Bar No. 9086
 2   HAINES & KRIEGER, LLC
     8985 S. Eastern Ave., Suite 350
 3
     Henderson, NV 89123
 4
     Phone: (702) 880-5554
     FAX: (702) 385-5518
 5   Email: dkrieger@hainesandkrieger.com

 6                        IN THE UNITED STATES DISCTRICT COURT
                               FOR THE DISTRICT OF NEVADA
 7
                                                  )   Case No. 2:19-cv-00155-MMD-CWH
 8   AMOS BAILEY,                                 )
                                                  )
 9                                                )
                   Plaintiff,
                                                  )
     v.                                               STIPULATION AND ORDER
10                                                )
                                                      DISMISSING ACTION WITH
                                                  )   PREJUDICE
11   TRANSUNION, LLC,                             )
                                                  )
12                                                )
                    Defendant.
                                                  )
13
                                               STIPULATION
14
            Plaintiff AMOS BAILEY and TRANS UNION, LLC hereby stipulate and agree that the
15
     above-entitled action shall be dismissed with prejudice as to, and only as to, TRANSUNION,
16
     …
17
     …
18
     …
19   …
20   …
21   …
22   …

23   …

24   …

25   …

26
                                              Page 1 of 2
27

28
 1   LLC in accordance with Fed. R. Civ. P. 41 (a)(2). Each party shall bear its own attorney's fees,

 2   prejudgment interest, and costs of suit.

 3          Dated:          August 5, 2019

 4

 5

 6
      By:    /s/David Krieger, Esq.                    By:    /s/ Trevor R. Waite, Esq.
             David Krieger, Esq.                              Trevor R. Waite, Esq.
 7           Nevada Bar No. 9086                              Nevada Bar No. 13779
             HAINES & KRIEGER, LLC                            ALVERSON, TAYLOR,
 8           8985 S. Eastern Avenue                           MORTENSEN & SANDERS
             Suite 350                                        6605 Grand Montecito Parkway
 9           Henderson, Nevada 89123                          Suite 200
             Attorney for Plaintiff                           Las Vegas, NV 89149
10                                                            Attorney for Defendant
11
                                                 ORDER
12
                                                          IT IS SO ORDERED
13

14
                                                          ____________________________
15                                                        UNITED STATES DISTRICT JUDGE

16                                                                August 7, 2019
                                                          DATED: ____________________

17

18

19

20

21

22

23

24

25

26
                                                Page 2 of 2
27

28
